Exhibit 10.43

WAIVER

THIS WAIVER (“Waiver”) is made and entered into as of this 14th day of June,
2007, by and among Averion International Corp., a Delaware corporation (formerly
IT&E International Group and referred to herein as the “Company”), and Gene
Resnick (the “Holder”). Capitalized terms used herein and undefined shall have
the meanings set forth in that certain Registration Rights Agreement (defined in
the Recitals below).

RECITALS:

WHEREAS, reference is made to that certain Registration Rights Agreement dated
as of November 9, 2005 (the “Registration Rights Agreement”), by and among the
Company and the Holder;

WHEREAS, Section 2.3 of the Registration Rights Agreement affords the
undersigned Holder the opportunity to have Registrable Securities of the Holder
included in a registration statement filed by the Company (the “Piggyback
Rights”);

WHEREAS, the Company has informed the Holder that it intends to file a
registration statement on or before June 15, 2007 (the “Registration
Statement”);

WHEREAS, Sections 2.11 and 3.5 of the Registration Rights Agreement permit any
provision of the Registration Rights Agreement to be waived upon the written
consent of the Holder or Holders representing at least a majority of the
Registrable Securities;

WHEREAS, the undersigned Holder desires to waive such Holder’s Piggyback Rights
with respect to the Registration Statement;

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:

1. WAIVER.

(a) The Holder agrees to waive its Piggyback Rights contained in Section 2.3 of
the Registration Rights Agreement with respect to the Registration Statement (as
defined above);

(b) Except as expressly set forth herein, this Waiver shall not be deemed to be
a waiver, amendment or modification of any provisions of the Registration Rights
Agreement or of any right, power or remedy of the Holder, or constitute a waiver
of any provision of the Registration Rights Agreement (except to the extent
herein set forth), or any other document, instrument and/or agreement executed
or delivered in connection therewith, in each case whether arising before or
after the date hereof or as a result of


--------------------------------------------------------------------------------


performance hereunder or thereunder. Except as set forth herein, the Holder
reserves all rights, remedies, powers, or privileges.

2. CONFLICTS.  Except as expressly set forth in this Waiver, the terms and
provisions of the Registration Rights Agreement shall continue unmodified and in
full force and effect. In the event of any conflict between this Waiver and the
Registration Rights Agreement, this Waiver shall control.

3. GOVERNING LAW.  This Waiver shall be governed and construed under the laws of
the State of Delaware, and shall be binding on and shall inure to the benefit of
the parties and their respective successors and permitted assigns.

4. COUNTERPARTS. This Waiver may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Waiver as of the date
first set forth above.

COMPANY:

 

Averion International Corp.

 

By:

/s/ Christopher Codeanne

 

Name:

Christopher Codeanne

Title:

Chief Financial Officer

 

 

HOLDER:

 

Gene Resnick, M.D.

 

By:

/s/ Gene Resnick

 

Name:

Gene Resnick, M.D.

 


--------------------------------------------------------------------------------